DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moses et al. (5,612,943).
Moses et al. disclose a method and system (figure 1) for utilizing inaudible tones from content, comprising: receiving the content (16, 18); detecting the inaudible tones in the content (abstract);  extracting information associated with the inaudible tones of the content (abstract and column 3, lines 49-52); communicating the information associated with the inaudible tones to one or more devices (26); automatically implementing one or more actions associated with the information extracted from the inaudible tones utilizing the one or more devices (abstract and column 3, lines 54-63).
Moses et al. disclose the method, wherein the content is received through a microphone of an electronic device (inherent via column 3, line 67 – column 4, line 3 (speech would be via microphone)).
Moses et al. disclose the method, wherein the content is music with enhanced features 15 including at least the inaudible tones, and wherein the inaudible tones are frequencies that are not discernable by humans (column 3, lines 49-52).

Moses et al. disclose the method, wherein communicating the information includes displaying lyrics (38) associated with the song as played (column 7, lines 51-55).
Moses et al. disclose the method, wherein the content represents live content or recorded content (column 2, lines 40-48 and column 3, lines 44-63).
Moses et al. disclose the method, wherein the detecting is performed utilizing one or more decryption processes (column 2, lines 24-39; and column 3, lines 44-63).
Moses et al. disclose the method, wherein the electronic device executes an application for detecting the inaudible tones (column 2, lines 24-56). 
Moses et al. disclose the method, wherein the information includes tablature associated with the content (inherent via column 7, lines 51-53 – wherein the content can be text associated with music (i.e. text can be tablature). 
Moses et al. disclose the method, wherein the inaudible tones are associated with a portion of the content (abstract; and column 4, lines 3-19).
Moses et al. disclose the method, wherein the information includes each instrument, voice, 5 and note associated with the content (column 7, lines 44-64).
Moses et al. disclose the method, wherein automatically implementing one or more actions includes implementing a program on the one or more devices (26). 
Moses et al. disclose the method, wherein a plurality of different portions of the content are each associated with a plurality of inaudible tones and associated information (figure 1; and column 3, line 44 – column 4, line 19).
Moses et al. disclose the method, wherein communicating further comprises: visually displaying the information associated with the content to the one or more devices (26), wherein the information is communicated as a corresponding portion of the content is played (via equipment 38 – i.e. speakers (column 7, lines 44-64)).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
10/8/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837